FILED
                                                                          JAN. 21, 2020
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Marriage of              )         No. 36479-8-III
                                              )
KERI ORATE,                                   )
                                              )
                     Respondent,              )
                                              )
              and                             )         PUBLISHED OPINION
                                              )
SCOTT ORATE,                                  )
                                              )
                     Appellant.               )

       LAWRENCE-BERREY, C.J. — Although Court of Appeals’ precedent is muddled on

the issue, Supreme Court precedent is clear: If a trial court has jurisdiction when a

judgment is entered, judgments entered without proper notice are voidable, not void. A

trial court’s order denying a motion to vacate a voidable judgment must be timely

appealed.

       Here, Keri (Orate) Shrewsberry had Scott Orate served with her notice of intent to

relocate with the child. Counsel for Mr. Orate appeared but did not object to relocation

within 30 days. Ms. Shrewsberry, without notice to Mr. Orate, presented her order

allowing relocation to the trial court, and it was entered. Mr. Orate promptly moved to

vacate the order, arguing he did not receive proper notice. The trial court denied Mr.
No. 36479-8-III
In re Marr. of Orate


Orate’s motion. Mr. Orate then filed a second motion to vacate, which the trial court also

denied. Mr. Orate appealed that order to this court.

       A person who does not timely appeal from a trial court ruling cannot extend the

period to appeal by rearguing the issue. Because Mr. Orate did not timely appeal the

original order denying his motion, and because dismissal will not result in a gross

miscarriage of justice, we dismiss this appeal as untimely.

                                          FACTS

       In March 2015, the trial court entered a final parenting plan as part of an agreed

dissolution between the parties. The plan gave Ms. Shrewsberry primary residential

placement over J., then three years old. The plan contained the following provision:

       The parties agree that the child will be educated in a school system other
       than Sunnyside where both parties presently reside. Therefore, it is
       intended that the mother will relocate the child at some point before he
       starts school and father has no objection concerning this relocation of the
       child. Mother shall not move the child’s residence more than 75 miles from
       his present address without father’s consent.

Clerk’s Papers (CP) at 2.

       In the spring of 2018, Ms. Shrewsberry told Mr. Orate she intended to move with

J. and begin working that fall for the Kennewick School District. The parties do not

dispute that the contemplated move was within 75 miles of J.’s Sunnyside residence. But

Mr. Orate said he would not agree to the move.

                                             2
No. 36479-8-III
In re Marr. of Orate


       On April 30, 2018, and pursuant to RCW 26.09.440, Ms. Shrewsberry had Mr.

Orate formally served with a notice of intent to relocate with child and a proposed

parenting plan. The notice, filed under the original dissolution cause number, contained

the following language:

       WARNING! THE RELOCATION OF THE CHILD WILL BE
       PERMITTED AND THE PROPOSED REVISED RESIDENTIAL
       SCHEDULE MAY BE CONFIRMED UNLESS, WITHIN THIRTY
       DAYS, YOU FILE A PETITION AND MOTION WITH THE COURT TO
       BLOCK THE RELOCATION OR OBJECT TO THE PROPOSED
       REVISED RESIDENTIAL SCHEDULE AND SERVE THE PETITION
       AND MOTION ON THE PERSON PROPOSING RELOCATION . . . .

CP at 2.

       On May 10, Mr. Orate’s counsel filed a notice of appearance. On May 31, Ms.

Shrewsberry’s counsel filed a notice of appearance and provided a copy of the notice to

Mr. Orate’s counsel.

       Also on May 31, Ms. Shrewsberry presented to the trial court an ex parte motion

for entry of a final order allowing relocation and an amended parenting plan. The motion

stated Mr. Orate had not served a written objection to Ms. Shrewsberry’s notice of intent

to relocate. The trial court granted the motion and entered a final order allowing




                                             3
No. 36479-8-III
In re Marr. of Orate


relocation and an amended parenting plan. The next day, Ms. Shrewsberry e-mailed the

order allowing relocation and amended parenting plan1 to Mr. Orate.

       On June 6, Mr. Orate filed a motion for an order to show cause why the order

allowing relocation should not be vacated. In the motion, Mr. Orate argued the order was

entered in violation of CR 60 and a local court rule that requires notice to counsel of

record prior to entry of orders.

       A court commissioner denied Mr. Orate’s motion to vacate, reasoning the

relocation was consistent with the parties’ 2015 parenting plan agreement. On August 27,

a superior court judge denied Mr. Orate’s motion for revision.

       That same day, substituted counsel for Mr. Orate filed a second motion to vacate

the order allowing relocation. Although styling the motion as one under CR 55, Mr.

Orate again argued the order should be vacated because it was entered without notice to

him.

       On September 13, a court commissioner denied Mr. Orate’s second motion and

granted Ms. Shrewsberry’s request for attorney fees. In doing so, the court commissioner

reasoned that the issue had already been decided by the superior court. On November 2, a



       1
       For ease of reference, we hereafter refer to the final order allowing relocation and
the amended parenting plan as “the order allowing relocation.”

                                             4
No. 36479-8-III
In re Marr. of Orate


superior court judge denied Mr. Orate’s motion for revision. In denying his motion, the

superior court wrote, “The notice of intent to relocate is the notice of default.” CP at 198

(alteration in original).

       On November 29, Mr. Orate appealed the trial court’s November 2 order denying

revision.

                                        ANALYSIS

       Mr. Orate argues the trial court erred when it held that the notice of intent to

relocate is the notice of default. Mr. Orate, citing In re Marriage of Pennamen, 135 Wn.

App. 790, 146 P.3d 466 (2006), argues court procedures described in the civil rules

prevail over conflicting court procedures described in statutes. He argues CR 55(a)(3)

requires notice prior to entry of a default judgment2 and the failure to give notice causes

the order to be void.

       Ms. Shrewsberry raises an initial procedural argument. She argues Mr. Orate’s

appeal is untimely because he twice argued his motion to vacate, and he failed to appeal

from the first order that denied his motion. Br. of Resp’t at 3, 7. Mr. Orate replies that




       2
         The order allowing relocation changes the parties’ visitation schedule and, thus,
the original divorce decree. The parties assume, and so will we, that the order should be
treated as an amended judgment.

                                              5
No. 36479-8-III
In re Marr. of Orate


his second motion was permissible because the order allowing relocation is void, and he

is entitled as a matter of right to have the void order vacated.

       Whether a judgment is void is a question of law this court reviews de novo.

Castellon v. Rodriguez, 4 Wn. App. 2d 8, 14, 418 P.3d 804 (2018). We acknowledge that

our Court of Appeals’ precedent is muddled and take this opportunity to clarify the law.

       1.     The trial court had jurisdiction when the order allowing relocation was
              entered

       Generally, a trial court obtains personal jurisdiction over a party-defendant when

that party receives lawful service of the summons and complaint. In re Estate of Kordon,

157 Wn.2d 206, 210, 137 P.3d 16 (2006); Mid-City Materials, Inc. v. Heater Beaters

Custom Fireplaces, 36 Wn. App. 480, 483, 674 P.2d 1271 (1984). Here, Ms.

Shrewsberry caused Mr. Orate to be properly served with her notice of intent to relocate

with child and her proposed parenting plan. The notice included a summons-like warning

of the consequences for not responding within 30 days. Mr. Orate then obtained counsel

who filed a notice of appearance. The trial court, thus, had personal jurisdiction over Mr.

Orate when the contested order was entered.

       Superior courts are courts of general jurisdiction and have subject matter

jurisdiction over family law cases. WASH. CONST. art. IV, § 6; In re Marriage of




                                              6
No. 36479-8-III
In re Marr. of Orate


Buecking, 179 Wn.2d 438, 448-50, 316 P.3d 999 (2013). The trial court thus had subject

matter jurisdiction over the motion to relocate.

       2.     Where a court has jurisdiction, judgments entered erroneously are merely
              voidable

       We find the clearest statement of the law in In re Marriage of Ortiz:

       “[I]t is a general principle that where a court has jurisdiction over the
       person and the subject matter, no error in the exercise of such jurisdiction
       can make the judgment void, and that a judgment rendered by a court of
       competent jurisdiction is not void merely because there are irregularities or
       errors of law in connection therewith. This is true even if there is a
       fundamental error of law appearing upon the face of the record. Such a
       judgment is, under proper circumstances, voidable, but until avoided is
       regarded as valid.”

108 Wn.2d 643, 649-50, 740 P.2d 843 (1987) (internal quotation marks omitted) (quoting

Dike v. Dike, 75 Wn.2d 1, 8, 448 P.2d 490 (1968)); see also Marley v. Dep’t of Labor &

Indus., 125 Wn.2d 533, 539, 886 P.2d 189 (1994); Rabbage v. Lorella, 5 Wn. App. 2d

289, 298-99, 426 P.3d 768 (2018); Cole v. Harveyland, LLC, 163 Wn. App. 199, 205, 258

P.3d 70 (2011).

       A string of Court of Appeals cases are inconsistent with the above authorities and

have wrongly concluded that default judgments entered by courts, even courts with

jurisdiction, are void. See In re Marriage of Daley, 77 Wn. App. 29, 31, 888 P.2d 1194

(1994); Hous. Auth. v. Newbigging, 105 Wn. App. 178, 190, 19 P.3d 1081 (2001);


                                             7
No. 36479-8-III
In re Marr. of Orate


Servatron, Inc. v. Intelligent Wireless Prods., Inc., 186 Wn. App. 666, 679, 346 P.3d 831

(2015). This error appears to have started with Shreve v. Chamberlin, 66 Wn. App. 728,

731, 832 P.2d 1355 (1992), which misconstrued our Supreme Court precedent.

      Division One of this court recently noted this error and persuasively explains why

Servatron and Daley are inconsistent with Supreme Court precedent. Rabbage, 5 Wn.

App. 2d at 298-99. We join Division One and acknowledge this error.

      The premise of Mr. Orate’s argument—that he was entitled to reargue his motion

to vacate because the order allowing relocation was void—is a false premise. The order,

even if erroneous, was merely voidable.

      3.     The appeal is untimely and must be dismissed

      A person who does not timely appeal a trial court ruling cannot extend the period

to appeal by arguing an untimely reconsideration. Schaefco, Inc. v. Columbia River

Gorge Comm’n, 121 Wn.2d 366, 367-68, 849 P.2d 1225 (1993).

      On August 27, 2018, the superior court originally denied Mr. Orate’s motion to

vacate when it denied his motion to revise the court commissioner’s ruling. RAP 5.2(a)

allowed 30 days to appeal that order.

      Instead of appealing that order, Mr. Orate reargued his motion to the court

commissioner. Although the second motion relied on CR 55 rather than CR 60, Mr.


                                            8
No. 36479-8-III
In re Marr. of Orate


Orate made the same argument-the order allowing relocation must be vacated because

he was not given proper notice. This reargument is akin to an untimely motion for

reconsideration. It did not extend his time to appeal the trial court's August 27, 2018

order denying revision. We conclude that Mr. Orate ' s November 29, 2018 appeal was

untimely.

       Ordinarily, the proper remedy for an untimely appeal is dismissal of the appeal.

Schaefco, 121 Wn.2d at 368. An appellate court will only extend the time to file a notice

of appeal in extraordinary circumstances and to prevent a gross miscarriage of justice.

RAP 18.8(b).- Here, dismissal of the appeal will not cause a gross miscarriage of justice.

The result of dismissal is to cause Mr. Orate to keep the agreement he made in 2015,

which allowed Ms. Shrewsberry and J. to relocate within 75 miles of Sunnyside.

Accordingly, we dismiss this appeal as untimely.




                                                                                   c..~.
                                                 Lawrence-Berrey, C.J.

WE CONCUR:




                                                 Fearing, J.



                                             9